Citation Nr: 1010638	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a compensable rating for right inferior 
gluteal neuropathy prior to July 15, 2008.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for neuropathy of the right lower extremity 
(previously diagnosed as right inferior gluteal neuropathy)  
from July 15, 2008.

3.  Entitlement to a compensable disability rating for right 
gluteus maximus atrophy.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Waco, Texas denied compensable evaluations for the 
service-connected right inferior gluteal neuropathy as well 
as the service-connected right gluteus maximus atrophy.  

During the current appeal, and specifically by a February 
2009 decision, the RO redefined the Veteran's right inferior 
gluteal neuropathy as neuropathy of the right lower extremity 
and awarded a compensable rating of 10 percent, effective 
from July 15, 2008, for this service-connected disability.  

In October 2009, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge (VLJ).  A 
copy of the transcript of that hearing is of record.  

Further review of the claims folder indicates that, in the 
October 2006 notice of disagreement to the September 2006 
rating action, the Veteran stated that, if his lower back 
problems "had be[en] rated properly in the first place, . . 
. [he] would have been rated at the 60% rating for the 
neurological problem associated with . . . [his] lumbar spine 
. . . [pursuant to] the old rating under . . . [diagnostic 
code] 5293."  The Veteran specifically stated that "clear 
and unmistakable error . . . [occurred in VA's failure to] 
consider . . . the problem at that time."  

Also, at the October 2009 hearing, the Veteran appeared to 
testify that he believed that clear and unmistakable error 
(CUE) had been committed in prior rating actions which had 
failed to award higher disability ratings.  Hearing 
transcript (T.) at 7-14.  Unfortunately, the Veteran has not 
provided more specific assertions regarding a CUE claim-to 
include a specific rating decision or the specific 
determination within any of the prior rating actions that he 
believed was made in error.  [In this regard, the Board notes 
that, in April 1996, May 1998, and December 2004 rating 
actions, the RO granted service connection and awarded 
disability evaluations for multiple disabilities.]  Of 
further significance is the fact that the RO has not 
adjudicated a CUE claim.  Thus, if the Veteran wishes to 
pursue a claim for CUE in any of the April 1996, May 1998, or 
December 2004 rating decisions, he should file such a claim 
with specificity.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the neuropathy of 
the Veteran's right lower extremity (previously diagnosed as 
right inferior gluteal neuropathy) has been manifested by no 
more than mild incomplete paralysis of his sciatic nerve.  

2.  Throughout the entire appeal period, the Veteran's right 
gluteus maximus atrophy has caused no more than slight 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 10 percent for 
the service-connected neuropathy of the right lower extremity 
prior to July 15, 2008 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 4.124a, Diagnostic Codes 
(DCs) 8520, 8530 (2009).  

2.  The criteria for a rating greater than 10 percent for the 
service-connected neuropathy of the right lower extremity at 
any time during the current appeal period have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.124a, 
Diagnostic Codes (DCs) 8520, 8530 (2009).  

3.  The criteria for a compensable rating for the 
service-connected right gluteus maximus atrophy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.73, DC 5317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

A May 2006 letter, issued prior to the decision on appeal, 
informed the Veteran of the evidentiary requirements for his 
increased rating claims.  This document also notified him 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, a 
March 2006 letter informed the Veteran of the type of 
information and evidence used to assign a disability rating 
and an effective date-if his increased rating claims were 
granted to any extent.  Dingess/Hartman, supra.  

Further, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that VCAA notice in an 
increased rating claim need not be "veteran specific."  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
In any event, in the May 2006 letter, the RO advised the 
Veteran to submit evidence from his doctor (containing 
physical and clinical findings), the results of any 
laboratory tests or radiographic films, the dates of 
examinations and tests, as well as statements from other 
individuals who are able to describe from their knowledge and 
personal observations the manner in which his disabilities 
have worsened.  

Also, a July 2008 letter informed the Veteran of the specific 
rating criteria set forth at the appropriate diagnostic 
codes.  The timing defect of this correspondence was cured by 
the RO's subsequent readjudication of these increased rating 
claims and issuance of a supplemental statement of the case 
in March 2009.  Pelegrini II.  See also Mayfield 
v. Nicholson, 444 F.3d at 1333.  

For this reason, the Board concludes that no harm to the 
Veteran has occurred as a result of the final adjudication of 
his increased rating claims on appeal.  In this regard, the 
Board notes that neither the Veteran, nor his representative 
has alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular 
post-service treatment records.  He recently testified at a 
hearing conducted at the RO before the undersigned VLJ.  In 
addition, he underwent several pertinent VA examinations 
during the current appeal.  He does not contend, and the file 
does not show, that the examinations were inadequate for 
rating purposes, or that his symptoms have become worse since 
his most recent examinations.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his increased rating claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between him and VA in 
obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument, 
lay evidence, and medical evidence.  The Veteran's 
representative was furnished copies of relevant documents 
issued to the Veteran during the current appeal.  Therefore, 
the Board concludes that the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's 
increased rating claims on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to these claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

As previously noted herein, the RO, in a December 2004 rating 
action, granted service connection for right inferior gluteal 
neuropathy and for right gluteus maximus atrophy and assigned 
noncompensable evaluations to each of these disabilities, 
effective from July 30, 2004.  During the current appeal, and 
by the February 2009 rating action, the RO redefined the 
Veteran's right inferior gluteal neuropathy as neuropathy of 
the right lower extremity and awarded a compensable rating of 
10 percent, effective from July 15, 2008, for this 
service-connected disability.  These service-connected 
disorders remain so evaluated.  


	A.  Neuropathy Of The Right Lower Extremity

According to an appropriate diagnostic code, evidence of mild 
or moderate paralysis of the ilio-inguinal nerve warrants a 
noncompensable evaluation.  A compensable rating of 
10 percent requires evidence of severe to complete paralysis 
of this nerve.  38 C.F.R. § 4.124a, DC 8530.  

Also for consideration is DC 8520, which rates impairment 
resulting from paralysis of the sciatic nerve.  According to 
this diagnostic code, the following evaluations are warranted 
for varying degrees of incomplete paralysis of the sciatic 
nerve:  10% (mild incomplete paralysis), 20% (moderate 
incomplete paralysis), 40% (moderately severe incomplete 
paralysis), and 60% (severe incomplete paralysis with marked 
muscular atrophy).  In addition, a 80% rating is granted upon 
evidence of complete paralysis of the sciatic nerve with foot 
dangling and dropping, no active movement possible of the 
muscles below the knee, and weakened or (very rarely) lost 
flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.  

During the current appeal, the Veteran underwent several 
pertinent VA examinations.  Although records of VA outpatient 
treatment received during the current appeal have been 
obtained and associated with the claims folder, none of these 
reports reflect medical care for the Veteran's right leg 
neuropathy.  

The VA spine examination conducted in June 2006 demonstrated 
diminished sensation in the L5 distribution.  The VA 
peripheral neuropathy and spine examinations conducted on 
July 15, 2008 confirm these findings.  Indeed, at these more 
recent examinations, the examiner explained that, despite the 
Veteran's complaints of subjective numbness in his right 
buttock and entire right lower extremity, the examination 
demonstrated objective sensory impairment in his right leg in 
only the L5-S1 dermatome distribution.  

As previously discussed herein, in the February 2009 rating 
action, the RO awarded a compensable rating of 10 percent, 
effective from July 15, 2008, for the service-connected 
neuropathy of the Veteran's right lower extremity.  However, 
in reviewing the results of the June 2006 and July 2008 VA 
examinations, the Board finds that they provide evidence of 
the same level of impairment.  Specifically, all of these 
evaluations have demonstrated no more than mild incomplete 
paralysis.  Significantly, these examinations of the 
Veteran's right lower extremity have consistently shown 
objective sensory impairment in only the L5-S1 dermatome 
distribution-despite his subjective complaints of numbness 
in his entire right buttock and right leg.  

Accordingly, and based on this evidentiary posture, the Board 
concludes that a 10 percent rating for the neuropathy of the 
Veteran's right lower extremity is warranted prior to 
July 15, 2008.  38 C.F.R. § 4.124a, DC 8520.  A higher rating 
is, however, not warranted at any time during the current 
appeal period.  

In reaching this decision, the Board has certainly considered 
the Veteran's consistent assertions throughout the current 
appeal that his right leg numbness has worsened.  As noted, 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examinations, directly address the criteria 
under which the Veteran's right leg neuropathy is evaluated 
during the appeal period and are, thus, more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

	B.  Right Gluteus Maximus Atrophy

The function of Muscle Group XVII is extension of the hip, 
abduction of the thigh, elevation of the opposite side of the 
pelvis, and tension of the fascia lata and iliotibial band.  
The specific muscles involved in Muscle Group XVII are those 
in pelvic girdle group 2, including the gluteus maximus, the 
gluteus medius, and the gluteus minimus.  DC 5317 provides 
for the following ratings due to varying degrees of injury to 
Muscle Group XVII:  0% (for slight impairment), 20% (for 
moderate impairment), 40% (for moderately severe impairment) 
and 50% (for severe impairment).  38 C.F.R. § 4.73, DC 5317.  

"Slight" muscle disability contemplates a simple wound of 
the muscle without debridement or infection; a service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability. 
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1) (2009).  

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id. § 4.56(d)(2).  

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. § 4.56(d)(3).  

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

	(a) X-ray evidence of minute, multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

	(b) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

	(c) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

	(d) Visible or measurable atrophy.

	(e) Adaptive contraction of an opposing group of 
muscles.

	(f) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.

        (g) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Id. § 4.56(d)(4).  

In the present appeal, service treatment records are negative 
for complaints of, treatment for, or findings of atrophy of 
the right gluteus maximus.  Indeed, the Veteran did not 
complain of such symptomatology until October 2004.  
Specifically, at a VA general medical examination conducted 
in that month, the Veteran described atrophy in his right 
buttock and calf.  A VA spine examination conducted on the 
same day demonstrated slight atrophy of the Veteran's right 
calf and moderate to severe atrophy of his right buttocks.  

The VA spine examination conducted in June 2006 during the 
current appeal demonstrated the presence of gluteus maximus 
muscular atrophy with dimpling of the skin in this area and 
in the calf muscles.  The examiner described the atrophy as 
mild and opined that this pathology is "due to [the] right 
inferior gluteal nerve neuropathy."  

The VA peripheral neuropathy and spine examinations 
subsequently conducted in July 2008 confirmed the presence of 
atrophy in the Veteran's right buttock and right leg muscles.  
In fact, the Veteran was found to have normal muscle tone and 
normal motor strength (5/5) in his right lower extremity.  

As this discussion illustrates, the Veteran's atrophy did not 
become evident until 2004.  Recent examinations conducted 
during the current appeal have shown normal muscle tone and 
normal muscle strength of the Veteran's right lower 
extremity.  In fact, the June 2006 VA examiner concluded that 
the Veteran's atrophy was mild.  

Based on this evidentiary posture, the Board concludes that 
the Veteran's right gluteus maximus atrophy is no more than 
slight.  Such finding does not warrant a compensable rating 
for this service-connected disability.  38 C.F.R. § 4.73, 
DC 5317.  In so concluding, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against this 
increased rating claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

In reaching this conclusion, the Board has certainly 
considered the Veteran's consistent assertions throughout the 
current appeal that his atrophy is more severe than the 
current noncompensable evaluation indicates.  As noted, 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examinations, directly address the criteria 
under which the Veteran's atrophy is evaluated during the 
appeal period and are, thus, more probative than the 
subjective evidence of complaints of increased 
symptomatology.  

	C.  Additional Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected neuropathy of the right lower extremity or 
the service-connected right gluteus maximus atrophy at any 
time during the current appeal.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, a veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence reflecting that the 
disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with his right 
leg neuropathy and right gluteus maximus atrophy and provide 
for additional or more severe symptoms than currently shown 
by the evidence.  Thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the 
Board concludes that referral for extraschedular 
consideration-for either of these service-connected 
disabilities-is not warranted.  

Lastly, the Board acknowledges that, at the June 2006 VA 
examination, the Veteran asserted that he is unable to 
participate in any recreational or exercise activities and 
that his driving and ambulation tolerance is limited.  Also, 
at the October 2009 hearing, the Veteran testified that his 
service-connected neuropathy and atrophy have caused serious 
limitations on his employment.  T. at 4-5.  

Significantly, however, at the June 2006 VA examination, the 
Veteran also admitted that he is self-sufficient in his daily 
activities.  Further, the claims folder contains no competent 
evidence supporting a finding that either of the 
service-connected atrophy or neuropathy disabilities have 
rendered the Veteran unable to work.  

In any event, in this regard, the Board notes that the 
ratings for the Veteran's service-connected right leg 
neuropathy and right gluteus maximus atrophy during the 
current appeal were assigned based on application of the 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
For these reasons, any further discussion of a total 
disability rating based on individual unemployability claim 
is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  






	(CONTINUED ON NEXT PAGE)

ORDER

A compensable rating of 10 percent, but no higher, for 
neuropathy of the right lower extremity (previously diagnosed 
as right inferior gluteal neuropathy) prior to July 15, 2008 
is granted, subject to the regulations governing the award of 
monetary benefits.  

A rating in excess of 10 percent for neuropathy of the right 
lower extremity (previously diagnosed as right inferior 
gluteal neuropathy) since July 15, 2008, is denied.  

A compensable disability rating for right gluteus maximus 
atrophy is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


